On Motion for Rehearing.
Most of our authorities on the interpretation of rule 31 find their precedent in Smith v. Traders’ National Bank, 74 Tex. 541, 12 S. W. 221. That was a suit on a note plus an allegation that the plaintiff was a holder in due course. The defendant claimed failure of consideration and fraud, each pleas in confession and avoidance. Holding that the admission under rule 31 did not preclude the defendant from showing failure of consideration, Judge Gaines said: “The plaintiff was not bound to allege that he was a holder in due course. It was incumbent upon the defendant to show the contrary.” The defendant “does not purport to admit the allegations of the petition but merely to admit that the plaintiff has a prima facie case and expressly declines to admit any fact inconsistent with the new matter alleged in his answer.”
The substance and value of that opinion is included in the statements therein that, when upon the real issues in the case the burden of proof rests upon him, “he is permitted to admit the prima facie case of the plaintiff, although it is denied by his pleadings, and to open the case by introducing evidence to establish the affirmative defense he has set up.” Also the following: “The defendant admits every fact alleged in the petition which it is necessary for. the plaintiff to establish in the first instance.”
 A large part of appellant’s pleaded defense, contained in some six pages of the transcript, was failure of consideration and a cross-action against appellee for conversion of the automobile. These matters were proper subjects for appellant’s assumption of the burden of proof. That his statutory admission under rule 31 may have deprived him, unawares to him, of some of his defenses, is no reason for the court to refuse to give effect to such admission if defendant presses his demand therefor. This was held in Smith v. Frost (Tex. Com. App.) 254 S. W. 926.
Motion overruled.